Citation Nr: 0733325	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-40 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for disability 
exhibited by impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1959 to July 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.  The claim was later 
transferred to the Montgomery, Alabama RO at the request of 
the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his hearing loss results from his 
exposure to loud noises while on the firing range and driving 
trucks during his active service.  He further claims that his 
eyes were accidentally sprayed with chemicals while stationed 
at the Pentagon, causing permanent damage to his vision.  

On his July 2003 claims form, the veteran stated that he was 
treated at Fort Myer Army Hospital in Virginia and at Walter 
Reed Hospital for impaired vision following the chemical 
spray in 1959.  Neither facility was contacted and asked to 
provide any treatment records.  Upon remand, the records 
should be requested, and, if available, associated with the 
claims file.  

In December 2003, the veteran indicated that he had been 
treated for vision and hearing impairment at the former Allen 
Park VA Medical Center (VAMC) in Allen Park, Michigan, and at 
the Detroit VAMC, since 1961.  The records submitted by the 
Detroit VAMC date back only to April 2002.   No records of 
the veteran's treatment at Allen Park have been provided.  A 
request for additional records from those facilities must be 
made.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b)(2007) have been interpreted to apply to all 
aspects of service connection claims, to include the initial 
disability rating and effective date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  Ask also 
that he submit any evidence in his 
possession that has not been previously 
submitted that pertains to his claims.  
The veteran should specify the dates of 
his hospitalizations at Fort Myer and 
Walter Reed within a range of a 3 month 
period.  

2.  Obtain any outstanding Detroit VAMC or 
former Allen Park VAMC records pertaining 
to the veteran's vision or hearing 
treatment from 1961 to 2002.  

3.  Obtain any records pertinent to the 
veteran's treatment for an accident 
involving the spraying of chemicals into 
the veteran's eyes from Walter Reed Army 
Medical Hospital and Fort Myer Army 
Hospital in 1959.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
